


110 HR 2293 : To require the Secretary of State to submit

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2293
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 17, 2007
			Received; read twice and referred to the Committee on
			 Foreign Relations
		
		AN ACT
		To require the Secretary of State to submit
		  to Congress a report on efforts to bring to justice the Palestinian terrorists
		  who killed John Branchizio, Mark Parson, and John Marin Linde.
	
	
		1.Report relating to the
			 murders of John Branchizio, Mark Parson, and John Marin Linde
			(a)FindingsCongress
			 makes the following findings:
				(1)On October 15,
			 2003, a convoy of clearly identified United States diplomatic vehicles was
			 attacked by Palestinian terrorists in Gaza resulting in the deaths of John
			 Branchizio, Mark Parson, and John Marin Linde, and the injury of a fourth
			 American.
				(2)John Branchizio,
			 Mark Parson, and John Marin Linde were contract employees providing security to
			 United States diplomatic personnel who were visiting Gaza in order to identify
			 potential Palestinian candidates for scholarships under the Fulbright
			 Program.
				(3)Senior officials of the Palestinian
			 Authority have stated that they were aware of the identities of the Palestinian
			 terrorists who killed John Branchizio, Mark Parson, and John Marin
			 Linde.
				(4)Following her
			 visit to Israel and the West Bank on February 7, 2005, Secretary of State
			 Condoleezza Rice announced that she had been assured by President Abbas
			 of the Palestinian Authority’s intention to bring justice to those who murdered
			 three American personnel in the Gaza in 2003.
				(5)Since the bombing
			 on October 15, 2003, United States Government personnel have been prohibited
			 from all travel in Gaza.
				(6)The United States
			 Rewards for Justice program is offering a reward of up to $5,000,000 for
			 information leading to the arrest or conviction of any persons involved in the
			 murders of John Branchizio, Mark Parson, and John Marin Linde.
				(7)The Palestinian terrorists who killed John
			 Branchizio, Mark Parson, and John Marin Linde have still not been brought to
			 justice.
				(b)Sense of
			 congressIt is the sense of Congress that—
				(1)the continued inability or unwillingness of
			 the Palestinian Authority to actively and aggressively pursue the Palestinian
			 terrorists who killed John Branchizio, Mark Parson, and John Marin Linde and
			 bring them to justice calls into question the Palestinian Authority’s
			 suitability as a partner for the United States in diplomatic efforts to resolve
			 the Palestinian-Israeli conflict;
				(2)future United States assistance to the
			 Palestinian Authority may be suspended or conditioned, and the continued
			 operation of the PLO Representative Office in Washington may be jeopardized, if
			 the Palestinian Authority does not fully and effectively cooperate in bringing
			 to justice the Palestinian terrorists who killed John Branchizio, Mark Parson,
			 and John Marin Linde; and
				(3)it is in the vital
			 national security interest of the United States to safeguard, to the greatest
			 extent possible consistent with their mission, United States diplomats and all
			 embassy and consulate personnel, and to use the full power of the United States
			 to bring to justice any individual or entity that threatens, jeopardizes, or
			 harms them.
				(c)ReportNot
			 later than 30 days after the date of the enactment of this Act, and every 120
			 days thereafter, the Secretary of State shall submit a report, on a classified
			 basis if necessary, to the appropriate congressional committees
			 describing—
				(1)efforts by the United States to bring to
			 justice the Palestinian terrorists who killed John Branchizio, Mark Parson, and
			 John Marin Linde;
				(2)a detailed assessment of efforts by the
			 Palestinian Authority to bring to justice the Palestinian terrorists who killed
			 John Branchizio, Mark Parson, and John Marin Linde, including—
					(A)the number of
			 arrests, interrogations, and interviews by Palestinian Authority officials
			 related to the case;
					(B)the number of
			 Palestinian security personnel and man-hours assigned to the case;
					(C)the extent of
			 personal supervision or involvement by the President and Ministers of the
			 Palestinian Authority; and
					(D)the degree of
			 cooperation between the United States and the Palestinian Authority in regards
			 to this case;
					(3)a
			 specific assessment by the Secretary of whether the Palestinian efforts
			 described in paragraph (2) constitute the best possible effort by the
			 Palestinian Authority; and
				(4)any additional
			 steps or initiatives requested or recommended by the United States that were
			 not pursued by the Palestinian Authority.
				(d)CertificationThe requirement to submit a report under
			 subsection (c) shall no longer apply if the Secretary of State certifies to the
			 appropriate congressional committees that the Palestinian terrorists who killed
			 John Branchizio, Mark Parson, and John Marin Linde have been identified,
			 arrested, and brought to justice.
			(e)DefinitionIn
			 this section, the term appropriate congressional committees
			 means—
				(1)the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives; and
				(2)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				
	
		
			Passed the House of
			 Representatives July 16, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
